          Case 3:19-cv-00290-EMC Document 69 Filed 08/27/20 Page 1 of 3



1
2
3
4
5
6                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
7
                         SAN FRANCISCO-OAKLAND DIVISION
8
9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,                Case No. 19-CV-00290-EMC
11                 Plaintiffs,
12
            v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                 Defendants.
16
                 STIPULATION TO CONTINUE STATUS CONFERENCE
17
           Due to a scheduling conflict faced by Defendants’ counsel, the parties
18
     hereby stipulate that the status conference currently scheduled for September 2,
19
     2020, be continued to September 8, 2020, or another date convenient to the Court.
20
21
                                           Respectfully submitted,
22
     DATED: August 27, 2020               /s/                          s
23
                                          Hugh Handeyside
24                                        American Civil Liberties Union Foundation
                                          125 Broad Street, 18th Floor
25
                                          New York, NY 10004
26                                        Telephone: 212-549-2500
                                          hhandeyside@aclu.org
27
28                                        Matthew Cagle
                                               1
                        STIPULATION TO CONTINUE STATUS CONFERENCE
                                  CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 69 Filed 08/27/20 Page 2 of 3


                                           American Civil Liberties Union Foundation
1
                                              of Northern California
2                                          39 Drumm Street
                                           San Francisco, CA 94111
3
                                           Telephone: 415-621-2493
4                                          mcagle@aclunc.org
5
                                           Attorneys for Plaintiffs
6
7
                                           ETHAN P. DAVIS
8                                          Acting Assistant Attorney General
9                                          ELIZABETH J. SHAPIRO (D.C. Bar No.
                                           418925)
10                                         Deputy Branch Director
11                                         /s/
                                           ELIZABETH TULIS (NY Bar)
12                                         Trial Attorney
                                           U.S. Department of Justice,
13                                         Civil Division, Federal Programs Branch
                                           1100 L Street, NW
                                           Washington, D.C. 20005
14                                         Telephone: (202) 514-9237
                                           elizabeth.tulis@usdoj.gov
15
                                           Attorneys for Defendants
16
17
18
19                                    ATTESTATION
20
           Pursuant to Local Rule 5-1(i)(3), I attest that I am the ECF user whose user
21
     ID and password are being used in the electronic filing of this document, and
22
     further attest that I have obtained the concurrence in the filing of the document
23
     from the other signatory.
24                                                  /s Elizabeth Tulis
                                                    ELIZABETH TULIS
25
26
27
28
                                                2
                        STIPULATION TO CONTINUE STATUS CONFERENCE
                                  CASE NO. 19-CV-00290-EMC
          Case 3:19-cv-00290-EMC Document 69 Filed 08/27/20 Page 3 of 3


                                 [PROPOSED] ORDER
1
2          Upon stipulation of the parties, and good cause appearing, the Court hereby
3    orders:
4          The telephonic conference scheduled to be held on September 2, 2020, is
5    continued to September 8, 2020.
6
7          PURSUANT TO STIPULATION, IT IS SO ORDERED.
8
9    Dated: _____________, 2020
10
11
12                                        Hon. Robert M. Illman
                                          United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              3
                       STIPULATION TO CONTINUE STATUS CONFERENCE
                                 CASE NO. 19-CV-00290-EMC
